NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 20, 2012
                                 Decided January 20, 2012

                                           Before

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 11‐1569

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 CR 207
HAROLD C. BECK,
    Defendant‐Appellant.                            Matthew F. Kennelly,
                                                    Judge.

                                         O R D E R

         Harold Beck committed 13 bank robberies in the Chicagoland area over 3 years and
eventually pleaded guilty to 3 counts of bank robbery. See 18 U.S.C. § 2113(a). The district
court calculated a guidelines imprisonment range of 63 to 78 months and sentenced Beck to
72 months. Beck appeals, but his appellate counsel has concluded that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Beck
opposes counsel’s motion, see CIR. R. 51(b), and has asked that we appoint him new counsel.
We confine our review to the potential issues identified in counsel’s facially adequate brief
and in Beck’s response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel tells us that Beck does not seek to withdraw his pleas and thus refrains from
discussing possible challenges to the voluntary nature of the pleas or the adequacy of the
No. 11‐1569                                                                               Page 2

plea colloquy. See United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Beck, in his Rule
51(b) response, disputes counsel’s understanding, though he does not identify any specific
problems with his pleas. Since Beck did not move to withdraw his pleas in the district court,
we would review the plea colloquy only for plain error. See United States v. Vonn, 535 U.S.
55, 59 (2002); United States v. Pineda‐Buenaventura, 622 F.3d 761, 770 (7th Cir. 2010). Here, the
district court conducted a thorough colloquy under Federal Rule of Criminal Procedure
11(b), except for one minor omission that could not have affected Beck’s substantial rights.
The court did not tell Beck that his right to counsel would extend to both trial and “every
other stage of the proceeding.” See FED. R. CRIM. P. 11(b)(1)(D). But Beck must have known
about this right because he was represented by appointed counsel throughout the
proceedings. See United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988). This minor
shortcoming in the plea colloquy would not create a nonfrivolous ground for appeal.

         Counsel and Beck also address whether Beck could challenge the reasonableness of
his sentence. We agree with counsel that this argument would be frivolous. Beck’s within‐
range sentence is presumed reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007);
United States v. Barnes, 660 F.3d 1000, 1010 (7th Cir. 2011), and we are presented with no
reason to set aside that presumption here. The district court meaningfully considered the
factors in 18 U.S.C. § 3553(a), noting Beck’s somewhat usual history and characteristics
(describing his string of bank robberies in his mid‐fifties as “hard to understand”) but
emphasizing that his crimes were “extraordinarily serious” and that robberies like this can
spiral into more dangerous situations in which people get harmed.

        Beck also questions whether he could challenge his attorney’s assistance as
ineffective and asks that we appoint him new counsel. But claims of ineffective assistance
are best raised on collateral review, where a complete record can be developed. Massaro v.
United States, 538 U.S. 500, 504–05 (2003); United States v. Isom, 635 F.3d 904, 909 (7th Cir.
2011). And because we agree with counsel that an appeal would be frivolous, we deny
Beck’s request for new counsel.

     Counsel’s motion to withdraw is GRANTED, Beck’s request for substitute counsel is
DENIED, and the appeal is DISMISSED.